UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2009 SYMYX TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-27765 77-0397908 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) 1263 East Arques Avenue Sunnyvale, California (Zip Code) (Address of Principal Executive Offices) (408) 764-2000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On July 29, 2009, Symyx Technologies, Inc. (the “Company”) issued a press release announcing the Company’s financial results for the second fiscal quarter ended June 30, 2009.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein in its entirety. The information in this Item 2.02 and in Exhibit 99.1 attached to this report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference into any filing by the Company under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language contained in such filing. Item 9.01.Financial Statements and Exhibits Exhibit Number Description Press Release issued on July 29, 2009 announcing financial results for the second fiscal quarter ended June 30, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SYMYX TECHNOLOGIES, INC. Date:July 29, 2009 By: /s/ Rex S. Jackson Rex S. Jackson Executive Vice President and Chief Financial Officer Exhibit Index Exhibit
